Citation Nr: 0844192	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left knee strain with patella bursitis prior to April 3, 
2007.

2.  Entitlement to a disability rating greater than 10 
percent for left knee strain with patella bursitis since 
April 3, 2007.

3.  Entitlement to an initial compensable disability rating 
for right knee strain with patella bursitis prior to April 3, 
2007.

4.  Entitlement to a disability rating greater than 10 
percent for right knee strain with patella bursitis since 
April 3, 2007.

5.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

6.  Entitlement to an initial compensable disability rating 
for right ankle third degree sprain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from January 1999 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.    

In its June 2002 rating decision the RO granted service 
connection for bilateral knee disorders and assigned 
noncompensable disability ratings for each knee with an 
effective date of January 15, 2002, the day after the 
veteran's discharge from service.  The veteran disagreed with 
the noncompensable disability rating assigned and in an 
August 2007 rating decision the RO increased the veteran's 
disability rating for each knee from noncompensable to 10 
percent with an effective date of April 3, 2007, the date of 
the veteran's most recent VA examination.  Where a veteran 
has filed a notice of disagreement (NOD) as to the assignment 
of a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's claims 
for increased ratings for bilateral knee disorders both prior 
to and beginning April 3, 2007, remain before the Board.

In February 2004 correspondence the veteran raised the issue 
of entitlement to a total disability rating based on 
individual unemployability.  This matter is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

This case was previously before the Board in November 2006 
and March 2008.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in October 2008.  A 
transcript of this hearing is associated with the claims 
folder.  

In a January 2008 Informal Hearing Presentation, the 
veteran's representative expressed disagreement with a 
November 2006 Board decision that granted an effective date 
of April 8, 2003, for assignment of a 20 percent rating for 
lumbosacral strain.  The purpose of the March 2008 remand was 
to afford the veteran the opportunity to present testimony 
before a member of the Board in fulfillment of a hearing 
request he had made, prior to the November 2006 Board 
decision.  It was noted in the March 2008 remand, that if the 
veteran appeared and provided testimony, vacatur of the 
issues finally decided in the November 2006 Board decision 
would be warranted.  The veteran was afforded a hearing 
before the undersigned in October 2008 at which time he was 
accompanied by his accredited representative.  There was no 
testimony offered on the issue of an earlier effective date 
of the assignment of the 20 percent rating for lumbosacral 
strain.  As such, the Board finds that vacatur of that issue 
is not appropriate.  

The issues of entitlement to increased ratings for bilateral 
knee disorders both prior to and since April 3, 2007, and 
entitlement to an increased rating for the veteran's right 
ankle disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's pseudofolliculitis barbae is manifested by 
itchy, "BB sized" bumps in the beard area under the jaw 
involving less than five percent of his total skin area.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (prior to and beginning August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected 
pseudofolliculitis barbae is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 
282, 287 (1991). 

In claims for initial ratings, "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's skin condition is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.118, DC 7800.  
The schedular criteria by which dermatological disorders are 
rated changed during the pendency of his appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
codified at 38 C.F.R. § 4.118.  A subsequent change to the 
rating criteria pertains to claims filed on or after October 
23, 2008, and is not applicable in this case.  See 73 Fed. 
Reg. 54708 (September 23, 2008).   

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the RO considered the 
unrevised and the revised rating criteria, and the veteran 
was made aware of the changes in an August 2007 supplemental 
statement of the case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Prior to the August 20, 2002 revision, disfiguring scars of 
the head, face, and neck were rated as 50 percent disabling 
with complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement.  
A 30 percent rating was assigned for severe scar, especially 
if it produced a marked or unsightly deformity of eyelids, 
lips or auricles.  A moderately disfiguring scar was rated as 
10 percent disabling. 38 C.F.R. § 4.118, DC 7800 (2002).

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, DC 7800, Note (1).

Evidence relevant to the current level of severity of the 
veteran's skin disorder includes VA examination reports dated 
in June 2002 and April 2007.  During the June 2002 VA 
examination the veteran complained about having shaving bumps 
from pseudofolliculitis barbae when he was in the military 
and required to shave.  The examiner noted some mild bumps on 
the veteran's neck and old scarring which was very, very 
mild.  The impression was a diagnosis of pseudofolliculitis 
barbae with resulting current bumps and scarring from 
previous infections.  

During the April 2007 VA examination the examiner noted that 
the bumps on the veteran's face began during basic training 
and the veteran was issued a shaving waiver where he would 
only be required to shave every two weeks.  The course and 
condition of the veteran's skin disorder was described as 
constant and the symptoms were described as bumps and itching 
under the neck.  No systemic symptoms were reported and the 
veteran denied skin disease treatment in the past 12 months.  
Other significant skin examination findings included "BB 
sized" bumps in the beard area under the jaw.  The diagnosis 
was pseudofolliculitis barbae and the examiner noted that 
less than five percent of the veteran's skin was involved.  


Also of record are VA outpatient treatment reports dated from 
November 2003 through September 2006.  These records show 
complaints of a skin rash on the arms, hands, fingers, and 
legs in November 2005.  However, these records are negative 
for treatment of the veteran's pseudofolliculitis barbae.

        a.  Prior to August 30, 2002

With regard to the criteria in effect prior to August 30, 
2002, the Board finds that the veteran's pseudofolliculitis 
barbae does not warrant a compensable rating under DC 7800.  
Under the pre-August 30, 2002 criteria, a compensable 
evaluation is not warranted unless the evidence demonstrates 
moderate disfigurement.  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  

The Board finds that the findings described by the June 2002 
and April 2007 VA examiners are less than "moderate 
disfigurement" contemplated in the pre-August 30, 2002 
regulations.  The April 2007 VA examiner noted "BB sized" 
bumps in the beard area under the jaw and indicated that less 
than five percent of the veteran's skin was involved.  The 
veteran also denied skin disease treatment in the past 12 
months.  Thus, the weight of the evidence, to include all of 
the physician's findings, supports a finding that the 
veteran's pseudofolliculitis barbae does not warrant a 
compensable rating prior to August 30, 2002.

        b.  From August 30, 2002

With regard to the criteria in effect from August 30, 2002, 
the Board finds that the veteran's pseudofolliculitis barbae 
does not warrant a compensable evaluation.  As per DC 7800, a 
compensable disability rating is appropriate where the 
veteran has one characteristic of disfigurement.  Neither the 
June 2002 nor the April 2007 VA examiners described even one 
of the eight characteristics of disfigurement described in DC 
7800, Note (1).

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars of the head, face, or neck, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R.  § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the evidence does not 
warrant a compensable disability rating for the veteran's 
pseudofolliculitis barbae either prior to or beginning August 
30, 2002.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 15, 2002, the day after his 
discharge from service, and a noncompensable rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial compensable disability rating for 
pseudofolliculitis barbae is denied.


REMAND

During the veteran's October 2008 Travel Board hearing he 
testified that he was currently unemployed and participated 
in VA Vocational Rehabilitation due to his bilateral knee 
disorders.  However, the veteran's VA Vocational 
Rehabilitation records have not been associated with the 
claims file.  

Also, during the veteran's October 2008 Travel Board hearing 
he testified that his knees have been "giving out" on him 
since at least 2002.  However, the April 2007 VA examination 
report is negative for instability.     

Finally, a review of the record shows that by rating decision 
dated in June 2002 the RO granted service connection for 
right ankle third degree sprain and assigned a noncompensable 
disability rating.  While the rating decision was dated in 
June 2002 a date stamp on the cover letter of that decision 
shows that it was not actually mailed until July 2002.  The 
veteran submitted a timely notice of disagreement in July 
2003.  When a notice of disagreement is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the veteran's VA 
Vocational Rehabilitation records and 
associate with the claims file.

2.  After completion of the foregoing, 
schedule the veteran for a VA examination 
to identify the current level of 
impairment resulting from his service-
connected bilateral knee disorders.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests, including range of motion testing, 
should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected bilateral 
knee disabilities and specifically 
indicate whether the veteran experiences 
instability of either knee.  

3.  Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
entitlement to an initial compensable 
disability rating for the veteran's 
service-connected right ankle third 
degree sprain.  The RO should also advise 
the appellant of the need to timely file 
a substantive appeal if he desires 
appellate review of this issue.  

4.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


